                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

 JOHN M. HARRINGTON III,
               Plaintiff,
 v.
 DEUTSCHE BANK NATIONAL TRUST
 COMPANY AS TRUSTEE FOR THE                       C.A. NO. 1:20-cv-10932-WGY
 POOLING AND SERVICING AGREEMENT
 DATED AS OF APRIL 1, 2006 MORGAN
 STANLEY ABS CAPITAL I INC. TRUST
 2006-NC3 MORTGAGE PASS-THROUGH
 CERTIFICATES, SERIES 2006-NC3, and
 PHH MORTGAGE SERVICES,
               Defendants.

                  MEMORANDUM OF LAW IN SUPPORT OF
            DEFENDANTS’ MOTION TO AMEND SCHEDULING ORDER
            PENDING ORDER ON DEFENDANTS’ MOTION TO COMPEL

                                  I.     INTRODUCTION

       The Court should amend its Scheduling Order to permit Defendants, Deutsche Bank

National Trust Company, as Trustee for the Pooling and Servicing Agreement dated as of April 1,

2006 Morgan Stanley ABS Capital I Inc. Trust 2006-NC3 Mortgage Pass-Through Certificates

Series 2006-NC3 (“Deutsche Bank as Trustee”) and PHH Mortgage Corporation (named and

doing business as “PHH Mortgage Services”) (“PHH,” together, “Defendants”), additional time to

complete discovery and file a dispositive motion, following its order on Defendants’ Motion to

Compel Plaintiff, John M. Harrington III’s (“Plaintiff”), Initial Disclosures and responses to

Deutsche Bank as Trustee’s First Request for Production of Documents and First Set of

Interrogatories. After Plaintiff’s failure to timely serve disclosures or discovery responses,

Defendants moved to compel, which Plaintiff has not opposed. However, as the present deadlines

to complete fact discovery are approaching and Defendants require written discovery to prepare



                                                                               1030301\307397230.v1
for and conduct depositions and any remaining fact discovery, the Court should amend the

Scheduling Order so that Defendants will not be prejudiced by Plaintiff’s violations of the Rules

of Civil Procedure.

                                    II.     BACKGROUND

       As noted in Defendants’ Motion to Compel, Plaintiff was required to serve Initial

Disclosures by October 1, 2020. To date, he has not done so. Deutsche Bank as Trustee also served

its First Request for Production of Documents and First Set of Interrogatories on Plaintiff on

September 30, 2020. To date, Plaintiff has not served any responses. Therefore, on February 4,

2021, Defendants filed their Motion to Compel Plaintiff’s Initial Disclosures and Discovery

Responses [Doc. 19]. Plaintiff has not filed any opposition. The Motion remains pending.

       The Court’s Scheduling Order, which adopts the parties’ Joint Proposed Case Management

Schedule, requires non-expert depositions to be completed by March 25, 2021 and all fact

discovery by April 8, 2021 [Docs. 13, 16-17]. It also requires dispositive motions to be filed by

May 6, 2021 if no experts are disclosed, or by June 24, 2021, if experts are utilized. Defendants

request sixty (60) days from the Court’s order on its Motion to Compel to complete fact discovery,

including non-expert depositions. It also seeks an additional thirty (30) days after the revised

discovery deadline to file dispositive motions.

       The Scheduling Order also requires disclosure of expert witnesses of April 21, 2021 (for

Plaintiff) and May 13, 2021 (for Defendants), depositions of expert witnesses by May 13, 2021

(for Plaintiff’s expert(s)), and May 27, 2021 (for Defendant’s expert(s)), and a dispositive motion

deadline of June 24, 2021, if experts are disclosed. Defendants do not request any changes to these

deadlines.




                                                  2
                                                                                  1030301\307397230.v1
                                       III.    ARGUMENT

A.     Standard for Amending Scheduling Order.

       “A scheduling order should not be modified except upon a showing of ‘good cause’ and

by ‘leave of the district judge,’ Fed. R. Civ. P. 16(b)…” Cabana v. Forcier, 200 F.R.D. 9, 15 (D.

Mass. 2001). “The good cause test requires that the deadline in the scheduling order may not

reasonably be met, despite the diligence of the party seeking the extension. The requirements of

good cause are more liberal than a ‘manifest injustice’ or a ‘substantial hardship’ test.” Id. (quoting

Tele-Connections, Inc. v. Perception Technology Corp., 1990 U.S. Dist. LEXIS 15507, 1990 WL

180707, at *1 (D. Mass. Nov. 5, 1990).

B.     Good Cause Exists to Amend the Scheduling Order Pending the Court’s Decision on
       Defendants’ Motion to Compel.

       Here, Defendants have complied with all discovery requirements and deadlines, timely

serving their own Initial Disclosures and written discovery requests to Plaintiff. Unfortunately,

Plaintiff has not engaged in discovery, failing to serve his own Initial Disclosures or any responses

to Deutsche Bank as Trustee’s written requests. Defendants promptly filed a Motion to Compel

after efforts to confer with Plaintiff were unsuccessful. Although Plaintiff did not oppose that

motion, it remains pending.

       Defendants seek these written discovery responses to identify proper deponents and

prepare for any depositions. Without Initial Disclosures, for example, Defendants do not know

who Plaintiff identifies as persons with knowledge relevant to his claims. Defendants also lack

documents and interrogatory answers, which would provide insight into Plaintiff’s claims, in turn

informing Defendants’ defenses and areas of examination at depositions. Without an extension of

the fact discovery deadline, Defendants would be required to conduct depositions without the




                                                  3
                                                                                      1030301\307397230.v1
benefit of Plaintiff’s basic discovery materials, due to no fault of their own. Moreover, Defendants

would be unable to adequately prepare a dispositive motion without a complete factual record.

       The requested amendment to the Scheduling Order is of minimal disruption. It only briefly

delays the completion of fact discovery and filing of dispositive motions (if no experts are utilized)

pending the Court’s decision. Defendants do not anticipate any further amendments to the

Scheduling Order.

                                      IV.     CONCLUSION

       Plaintiff’s violations of the Rules of Civil Procedure have severely disadvantage

Defendants. The Court should amend the Scheduling Order by extending the deadline to complete

all fact discovery, including non-expert depositions, to sixty (60) days after the Court’s order on

Defendants’ Motion to Compel, and extending the deadline for dispositive motions to thirty (30)

days after the revised discovery deadline.




                                                  4
                                                                                     1030301\307397230.v1
                          Respectfully submitted,

                          Attorneys for Defendants,
                          DEUTSCHE BANK NATIONAL TRUST
                          COMPANY, AS TRUSTEE FOR THE
                          POOLING AND SERVICING AGREEMENT
                          DATED AS OF APRIL 1, 2006 MORGAN
                          STANLEY ABS CAPITAL I INC. TRUST
                          2006-NC3 MORTGAGE PASS-THROUGH
                          CERTIFICATES SERIES 2006-NC3, and
                          PHH MORTGAGE CORPORATION (d/b/a
                          and named as PHH Mortgage Services),


                          By: Their Attorneys


                          /s/ Jordan S. O’Donnell
                          Maura K. McKelvey, BBO #600760
                          Jordan S. O’Donnell, BBO #684001
                          HINSHAW & CULBERTSON LLP
                          53 State Street
                          27th Floor
                          Boston, MA 02109
                          Tel: 617-213-7000
                          Fax: 617-213-7001
                          mmckelvey@hinshawlaw.com
                          jodonnell@hinshawlaw.com

Dated:   March 16, 2021




                          5
                                                       1030301\307397230.v1
                                CERTIFICATE OF SERVICE

        I, Jordan S. O'Donnell, hereby certify that the documents filed through the ECF system
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and paper copies will be sent to those indicated as non-registered participants on
March 16, 2021 at the address below:

 John M. Harrington III
 5 Sheffield West
 Winchester, MA 01890
                                                     /s/ Jordan S. O'Donnell
                                                     Jordan S. O'Donnell




                                                 6
                                                                                   1030301\307397230.v1
